J-S14008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW J. VASQUEZ                         :
                                               :
                       Appellant               :   No. 887 WDA 2021

               Appeal from the PCRA Order Entered July 7, 2021
    In the Court of Common Pleas of Washington County Criminal Division at
                       No(s): CP-63-MD-0000309-2020


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                            FILED: JULY 15, 2022

        Matthew J. Vasquez appeals from the order denying his Post Conviction

Relief Act petition. See 42 Pa.C.S.A. §§ 9541-9546. Because this was

Vasquez’s first PCRA petition and the PCRA court failed to appoint counsel, we

vacate and remand for the appointment of counsel and further proceedings.

        The trial court found Vasquez guilty of six counts of indirect criminal

contempt and in May 2020 imposed consecutive sentences for each count, for

an aggregate sentence of 18 to 36 months’ imprisonment. This sentence was

imposed as consecutive to a sentence he received in another case. Vasquez

filed a post-sentence motion, which the trial court denied in an order docketed

on January 4, 2021. Vasquez did not appeal.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S14008-22



      In May 2021, Vasquez filed a pro se PCRA petition seeking reinstatement

of his appeal rights nunc pro tunc. The PCRA court did not appoint PCRA

counsel, and no counsel entered an appearance. Vasquez’s petition stated he

had counsel but listed the name of his trial counsel. No attorney filed any

documents related to the PCRA petition on Vasquez’s behalf.

      The court issued notice of its intent to dismiss the petition under

Pennsylvania Rule of Criminal Procedure 907. It dismissed the petition in July

2021, and Vasquez timely appealed. He raises the following issue: “Did the

PCRA Court err, when it refused to reinstate [Vasquez’s] appeal rights, [n]unc

[p]ro [t]unc?” Vasquez’s Br. at 4.

      We will not reach the merits of Vasquez’s appellate argument because

he did not have the assistance of counsel in the PCRA proceedings below. We

are required to address an indigent, first-time PCRA petitioner’s lack of counsel

even if no party or the PCRA court raised it. Commonwealth v. Stossel, 17

A.3d 1286, 1290 (Pa.Super. 2011).

      Pennsylvania Rule of Criminal Procedure 904 provides that in non-death

penalty cases, “when an unrepresented defendant satisfies the judge that the

defendant is unable to afford or otherwise procure counsel, the judge shall

appoint counsel to represent the defendant on the defendant’s first petition

for post-conviction collateral relief.” Pa.R.Crim.P. 904(C). This “rule-based

right to counsel and to effective assistance of counsel extends throughout the

post-conviction proceedings, including any appeal from the disposition of the




                                      -2-
J-S14008-22



PCRA petition.” Commonwealth v. Smith, 121 A.3d 1049, 1053 (Pa.Super.

2015) (citation omitted).

      The record contains no entry of appearance of counsel, appointment of

counsel, or waiver of the right to counsel. Vasquez proceeded pro se from the

filing of his PCRA petition through the filing of the appellate brief. This was

improper. Accordingly, we vacate the order dismissing Vasquez’s PCRA

petition and remand to the PCRA court for a determination of Vasquez’s

eligibility for appointed counsel and if appropriate, the appointment of counsel,

and further proceedings.

      Order vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2022




                                      -3-